Eustis, J.,

delivered the opinion of the court.
Under a rule of court, by the consent of parties, the case which involved the settlement of a partnership concern, was referred to an auditor. Bonds were given by the parties conditioned to comply with the judgment, which should be rendered by the court on the award of the auditor.
Oppositions were filed to the award, but the judge was of opinion, that under an article of the partnership, which had existed between the plaintiff and defendant, the powers of the auditor were those of an amicable compounder. The article contains a positive agreement, prohibiting them from *55resorting to courts for the termination of their difficulties or contestations, which may arise between the parties, during or at the expiration of the partnership, and binding themselves to abide by the decision of amicable compounders. We think the judge did not err, in considering the appointment of the auditor by the parties, with reference to their contract of partnership, and that the award could not be opened by the court’ on the grounds- alleged by the defendant in his oppositions. Code of Practice, 460.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.